Citation Nr: 1000325	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a heart disability, 
to include as due to Agent Orange (AO) and/or asbestos 
exposure, or as secondary to service-connected diabetes 
mellitus.

2. Entitlement to service connection for hypertension, to 
include as due to Agent Orange (AO) and/or asbestos exposure, 
or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968, to include Vietnam service from February 1967 
to February 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision from the RO.  
[Parenthetically, the Board notes that a corrected version of 
the July 2003 decision, dated in September 2003, is the 
actual decision associated with the claims file].  In the 
decision, the RO, inter alia, granted service connection and 
assigned an initial, combined 20 percent rating for diabetes 
mellitus with lower extremity peripheral neuropathy from 
April 30, 2003 (the date of the claim for service 
connection); and denied service connection for myocardial 
infarction (claimed as a heart disability), for hypertension, 
for vision loss, and for right and left upper extremity 
peripheral neuropathy.  In August 2003, the Veteran filed a 
notice of disagreement (NOD) with the initial, 20 percent 
rating for diabetes mellitus with lower extremity peripheral 
neuropathy (arguing that these disabilities should be rated 
separately) and with the denials of service connection for a 
heart disability, vision loss, hypertension, and peripheral 
neuropathy of the upper extremities.  

In a February 2004 rating decision, the RO granted service 
connection and assigned an initial  20 rating, each, for 
peripheral neuropathy of the upper right and left 
extremities, from April 30, 2003.  The RO also granted a 
separate 20 percent rating each for peripheral neuropathy of 
the lower right and left extremities, from April 30, 2003.  
Because the February 2004 decision represents a full grant of 
the benefits sought with respect to these issues, these 
matters are no longer before the Board for consideration.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Later in February 2004, the RO issued a statement of the case 
(SOC) for the denials of service connection for a heart 
disability, for vision loss, and for hypertension; later that 
same month, the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals).

In August 2004, the Veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. 

In December 2004, the Board remanded the remaining claims on 
appeal, to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing some of the requested action, in a November 
2005 rating decision, the AMC granted service connection for 
diabetic retinopathy of the left eye (satisfying the claim as 
to that disability).  The RO continued the denials of service 
connection for a heart disability and for hypertension (as 
reflected in a November 2005 supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration.  

In March 2008, the Board again  remanded the claims to the 
RO, via the AMC, for additional development.  After 
accomplishing the requested action, the RO continued the 
denials of the claims (as reflected in an August 2009 SSOC), 
and returned the matters to the Board for further appellate 
consideration.  
 
As a final preliminary matter, with regard to ischemic heart 
disease, the Board notes that a stay is in effect for claims 
for service connection on a presumptive basis, as due to 
herbicide exposure; however, for the reasons explained below, 
the stay is not applicable to this appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim remaining on appeal have been 
accomplished.  

2.  The Veteran served in Vietnam during the Vietnam era, and 
is thus presumed to have been exposed to herbicides (to 
include Agent Orange) during service.

3.  The Veteran currently has atherosclerotic heart disease 
and hypertension, and the only competent, probative opinion 
on the question of whether there exists a medical nexus 
between each disability and service- in particular, presumed 
herbicide exposure therein-indicates that, at the very 
least, such a relationship is as likely as not. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for atherosclerotic heart 
disease are met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for hypertension are met.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of both claims for service 
connection on appeal, the Board finds that all notification 
and development action needed to fairly adjudicate each claim 
has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that his heart disability and 
hypertension are related to herbicide exposure during service 
or, alternatively, are secondary to his diabetes mellitus.  
The Veteran has also asserted a possible relationship between 
these disabilities and asbestos exposure.  As explained 
below, considering  the claims in light of the governing 
legal authority, the Board finds a sufficient basis for 
granting  service connection for each claim on a direct 
basis, as due to herbicide exposure.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

Thus, a presumption of service connection arises for a 
Vietnam veteran (presumed exposed to Agent Orange) who 
develops one of the aforementioned conditions..  In this 
case, the Veteran served in Vietnam during the Vietnam Era 
and is presumed to have been exposed to herbicides. 

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
diseases (or disabilities):  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 
38 U.S.C.A. § 1116, VA will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for these diseases.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  See Chairman's Memorandum, No. 01-09-25 (Nov. 20, 
2009).  

In this case, the Board notes that the Veteran has been 
diagnosed with atherosclerotic heart disease and coronary 
heart disease, types of ischemic heart disease.  As explained 
below, the Board need not rely on any future presumptions of 
service connection to decide the claim involving heart 
disease; hence, the stay is not applicable to this claim.  
The Board also notes that, as hypertension is not among the 
disabilities recognized by VA as associated with herbicide 
exposure (see 38 C.F.R. § 3.309(e)), presumptive service 
connection for this disability based on any presumed 
herbicide exposure is not available.

However, service connection for disability claimed as due to 
herbicide exposure may be established by showing that a 
disorder resulting in disability or death is or was, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 
and 38 C.F.R. § 3.303. 

Here, the Veteran's service treatment records are 
unremarkable for any complaints, findings, or diagnosis 
pertaining to a heart disability or hypertension.  The report 
of a June 2003 VA examination includes a notation that the 
Veteran was diagnosed with hypertension in 1973 and began 
treatment in 1975.  He had a myocardial infarction (i.e., 
heart attack) in 1987.  

The report of a June 2009 VA examination reflects the above-
noted medical history.  An echocardiogram (EKG) revealed 
grade 1 diastolic dysfunction, mitral valve regurgitation 
(mild), tricuspid valve regurgitation (trace), distal 
anterior septal and apex cardiac wall dysfunction, myocardial 
infarction (old, stable), mild coronary heart disease.  After 
a careful review of the claims file, Cecil's and Harrison's 
Textbooks of Medicine, Internet materials from the American 
Diabetic Association, and the latest findings of the VA Agent 
Orange Registry Program, the examiner opined that that it was 
"at least as likely as not" that the Veteran's heart 
disability was the result of the Veteran's military service 
and probable herbicide exposure, to include diabetes 
mellitus.  The examiner explained that prolonged diabetes 
even when treated can cause changes in the endothelial lining 
of blood vessels causing decreased distensibility and can 
increase the risk of heart disease, coronary artery disease 
and myocardial infarction.  In a June 2009 addendum the 
examiner clarified this opinion, stating specifically that 
the Veteran's hypertension and heart disability were related 
to his military service, namely service in Vietnam and 
probable herbicide exposure.  

The Board notes that the February 2009 VA examiner's opinion 
is the only competent medical opinion of record addressing 
the question of whether the Veteran's heart disease and 
hypertension are directly medically related to his military 
service.  As this opinion was based on examination of the 
Veteran, as well as consideration of the Veteran's history 
and pertinent medical authority, the Board accepts this 
opinion as probative evidence on the medical nexus question.  
While the examiner's initial opinion was that a medical 
relationship between each disability and service is "at 
least as likely as not", the addendum to this opinion seems 
to suggest a more definite relationship.  Regardless, at the 
very least, the overall opinion has been expressed in a way 
that permits application of the reasonable doubt doctrine.  
The Board also points out that VA is not free to ignore a 
medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 
(1995)), or to reject a medical opinion based on its own 
medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that the criteria for service connection for atherosclerotic 
heart disease and for hypertension are met.  

As a final point, the Board notes that the February 2009 VA 
examiner's initial opinion, as well as prior private and  VA 
medical opinions, include comment as to the relationship 
between the Veteran's heart disease and hypertension and 
service-connected diabetes mellitus.  However, given the 
Board's determinations as to direct service connection, 
discussion of secondary service connection (see 38 C.F.R. 
§ 3.310(a)) as an alternative theory of entitlement is 
unnecessary.  




ORDER

Service connection for atherosclerotic heart disease is 
granted.

Service connection for hypertension is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


